Citation Nr: 0824663	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

2.  Entitlement to an effective date earlier than October 1, 
2003 for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from June 1943 to January 1946 
and from January 1952 to May 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran submitted a statement to VA in June 2008 in which 
he stated that the service organization (which he appointed 
to represent him by way of a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
signed on October 1, 2003) did not then and never has 
represented him.  The RO sent the veteran notice that his 
appeal was certified and transferred to the Board on November 
30, 2006.  The veteran had 90 days after that date to make a 
change concerning his representation without having to show 
good cause for the delay.  See 38 C.F.R. § 20.607 (Revocation 
of a representative's authority to act) and 38 C.F.R. 
§ 20.1304 (Request for change in representation, request for 
personal hearing, or submission of additional evidence 
following certification of an appeal to the Board of 
Veterans' Appeals).  To the extent that the June 2008 
statement can be interpreted as a request to make a change in 
his representation, the Board finds that it was filed more 
than 90 days after November 30, 2006, and good cause for the 
delay was not shown.  

Additionally, the Board granted the veteran's motion for an 
advance on the docket (AOD) in July 2008 on the basis of 
advanced age.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum schedular rating 
authorized under Diagnostic Code 6260.  

2.  The veteran's initial claim of entitlement to service 
connection for hearing loss was denied in June 1965.  He was 
informed of this decision that same month, but did not 
perfect an appeal.

3.  The veteran submitted a statement received by VA on 
October 1, 2003 in which he sought to reopen his claim of 
entitlement to service connection for hearing loss.  The 
veteran also raised a claim of entitlement to service 
connection for tinnitus at that time.
CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

2.  The criteria for an effective date earlier than October 
1, 2003 for service connection for hearing loss is not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.156, 3.400 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for Tinnitus

The veteran in this case was originally granted service 
connection for bilateral tinnitus in a rating decision dated 
October 2004.  The RO evaluated the veteran's tinnitus as 10 
percent disabling, effective October 1, 2003.  In this case, 
the veteran contends that he is entitled to a higher 
disability rating for his tinnitus.  He also asserts that he 
is entitled to separate disability evaluations for each ear. 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that "staged" ratings are unnecessary in this case.

Before 1999, the Rating Schedule authorized a 10 percent 
disability evaluation for tinnitus incurred as the result of 
head trauma.  See generally 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998).  At that time, manifestations that were not 
the result of head trauma could be rated in association with 
the underlying cause under the appropriate diagnostic code.  
See Wanner v. Principi, 17 Vet. App. 4 (2003).  The Rating 
Schedule was subsequently amended in 1999 to provide service 
connection for "Tinnitus, recurrent," regardless of its 
etiology.  See 64 Fed. Reg. 25,202, 25, 210 (1999).  

In 2002, VA proposed to amend Diagnostic Code 6260 to state 
more explicitly the manner in which recurrent tinnitus was to 
be evaluated.  The intended effect of this action was to 
codify the current standard VA practice of assigning "only a 
single 10-percent evaluation [for recurrent tinnitus] whether 
it is perceived in one ear, both ears, or somewhere in the 
head."  67 Fed. Reg. 59,033 (September 19, 2002).  VA 
subsequently adopted the amendments effective June 13, 2003.

Explanatory Note Two contained in Diagnostic Code 6260 
explicitly indicated that the rating specialist should 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. 4.87, Diagnostic Code 6260 (2003). 

Moreover, a VA General Counsel precedential opinion indicated 
that neither the prior nor the amended regulations contained 
any language which suggested that a separate tinnitus rating 
could be assigned for each ear, nor did any other Rating 
Schedule provision in effect prior to or after 1999 suggest 
that separate ratings might be assigned, regardless of 
whether the tinnitus was perceived as unilateral, bilateral, 
or in the head.  See VAOPGCPREC 2-2003 (May 22, 2003).  Thus, 
a 10 percent disability evaluation is the maximum schedular 
rating authorized under Diagnostic Code 6260.  
However, the United States Court of Appeals for Veterans 
Claims (Court) held in Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005), that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  As there is no 
legal basis upon which to assign a disability rating in 
excess of 10 percent or separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Furthermore, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
tinnitus, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Earlier Effective Date

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2), (r) (2007).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215, 
216-17 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).
An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the facts clearly reflect that the veteran's 
claim of service connection for hearing loss was denied in 
June 1965.  The veteran was notified of this decision that 
same month and did not appeal.  Thus, the rating decision 
became final and as such, new and material evidence was 
required to reopen any future claim for service connection.
 
Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the veteran sought to reopen his claim 
for service connection for hearing loss was October 1, 2003.  
A thorough review of the veteran's claims file does not 
reveal any attempts by the veteran to reopen the issue of 
service connection for hearing loss during the period July 
1965 to October 2003.

As such, there would be no pending, unadjudicated claim for 
hearing loss prior to the October 2003 claim filed by the 
veteran.  While it is possible that the veteran could 
overcome the finality of a decision by alleging clear and 
unmistakable error (CUE), the veteran has not as of this date 
challenged the earlier rating decision on the basis of CUE.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2007).

In light of the final decision dated June 1965 and as a claim 
to reopen was not thereafter received until October 2003, the 
effective date for service connection for a reopened claim 
cannot be earlier than the date to reopen the claim.  That 
date in this case is October 1, 2003.  Accordingly, the 
veteran is not entitled to an effective date earlier than 
October 1, 2003, and his appeal is denied. 



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the veteran's claim of an initial evaluation 
in excess of 10 percent for bilateral tinnitus, VCAA notice 
is not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).
 
With respect to the veteran's earlier effective date claim, 
the Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, the Board finds that the 
veteran's claim has been substantiated, and additional notice 
is not required.  


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.
 
The claim for entitlement to an effective date earlier than 
October 1, 2003 for the grant of service connection for 
hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


